Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
Claims 14, 15, and 19 are canceled, and Claims 30-34 are new. Claims 1-13, 16-18, and 20-34 are pending, and Claims 1, 8, 9, 11, 16, 18, 21, 24 and 27-29 are amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 21, 22, 23, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Sommer (US 8757412) in view of Furtner (US 5588549), and further view of Cavalcante (US 20140251992).
Regarding Claim 1 Sommer teaches A collapsible container Fig. 1 collapsible container 10 comprising: a base Fig. 1 bottom wall 12; a pair of opposed first walls Fig. 1 first and second side walls pivotably [c.2 l.43-44] a plurality of walls pivotally connected to the bottom wall connected to opposed first edges of the base Fig. 6 annotated; and a second wall Fig. 1 first end wall 16 pivotably [c.2 l.43-44] “a plurality of walls pivotally connected to the bottom wall” connected to a second edge of the base Fig. 6 annotated, wherein the second wall Fig. 1 first end wall 16 is perpendicular to the first walls Fig. 1 first and second side walls, wherein the second wall Fig. first end wall 16 includes a frame Fig. 1 annotated including a pair of elongated vertical upstanding members Fig. 1 annotated each including a recess Fig. 2 annotated, the second wall Fig. 2 first end wall 16 further including a door Fig. 2 access door 20 pivotably Fig. 1-2 [c.2 l.48-49] is pivotable between a closed position (FIG. 1) and an open position (FIG. 2) connected, the door Fig. 2 access door 20 including an upper panel portion Fig. 2 annotated having a pair of wing portions Fig. 2 annotated projecting away from one another Fig. 2 shows the annotated wing portions protruding away from the center axis of the access door 20 and receivable in the recesses Fig. 2 annotated in the upstanding members Fig. 1 annotated.

    PNG
    media_image1.png
    609
    979
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    661
    936
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    855
    910
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    656
    958
    media_image4.png
    Greyscale


Sommer does not teach each including an outer recess opening outward of the container in opposite directions of one another and the second wall further including a door pivotably connected to the upstanding members.
Furtner teaches a container with a sides pivotal to the base. Furtner further teaches  each including an outer recess Fig. 1,2 annotated opening outward of the container in opposite directions of one another Fig. 1,2  shows the annotated outer recessed spaces around 41 that extend outwardly from the annotated dashed line outward across the plane of the wall 30.

    PNG
    media_image5.png
    1014
    1472
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    242
    745
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sommer to incorporate the teachings of Cook to have the annotated recess extend into the annotated upstanding members extend around the protrusion containing the opening 30 for latch 26 of the access door 20 as shown by annotated outer recesses extending around the 41 that attaches to the mountings 36 to aid in alignment. 
The combination does not teach the second wall further including a door pivotably connected to the upstanding members.
Cavalcante teaches a foldable crate. Cavalcante further teaches the second wall Fig. 1 front wall 18 further including a door Fig. 2 upper ( or "first") portion 24 pivotably connected to the upstanding members Fig. 2 [0023] The arms 30 of the upper portion 24 are pivotably connected to the frame 20 by hinges 38." in an inverted u-shape that creates a window to see inside that crate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Cavalcante to change the connection of access door 20 of the bottom mounted hinges to be a u shaped structure hinged arms inserted into the annotated frame (Sommer) to the placement of the hinge 38 connecting arms 30 of 24 and frame 20 of Cavalcante to create a window to see the contents of the crate without opening the door and for a more economical configuration using less material to create the door.

Regarding Claim 2, the combination teaches wherein the door includes a pair of arms extending downward from the upper panel portion and pivotably secured to the upstanding members Fig. 2 [0023] "The arms 30 of the upper portion 24 are pivotably connected to the frame 20 by hinges 38. ‘992.

Regarding Claim 3, the combination teaches a pair of latches (Fig. 7 door latch 26) biased away from each other, wherein the pair of latches (Fig. 7 door latch 26) are mounted to the door (Fig. 1 access door 20) and releasably secured (Fig. 1) to the upstanding members (Fig. 1 annotated) and releasable (Fig. 2) from the upstanding members (Fig. 1 annotated) upon movement of the latches (Fig. 7 door latch 26) toward one another.

Regarding Claim 4, the combination teaches wherein each of the latches (Fig. 7 door latch 26) includes at least one resilient leg biasing an interlocking portion (Fig. 7 [c.2 l. 65-67]) toward one of the upstanding members (Fig. 1 annotated).

Regarding Claim 5, the combination teaches wherein each of the latches (Fig. 7 door latch 26) includes at least one handle [c. l.63-65] finger openings 32 so that a user can pinch the latch components together to displace the door latch 26 from the latched position to the released position accessible by a user to slide the latch away from the respective upstanding member Fig. 1 annotated.

Regarding Claim 6, the combination teaches wherein each of the latches (Fig. 7 door latch 26) includes handle portion (Fig. 8 finger opening 32), which are accessible by a user to slide the latch away  from the respective upstanding portion member (Fig. 1 annotated) and thereby unlatch the door (Fig. 7 [c.2 l.65-c3 l.3]).
The combination discloses the claimed invention except for wherein each of the latches includes an inner handle portion and an outer handle portion. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have multiple finger openings 32 on each latch in order to aid in gripping for those with weakened hand like the elderly, children, or those with medical conditions like arthritis to disengage the latches more comfortably, since such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8

Regarding Claim 7, the combination teaches wherein each wing portion (Fig. 2 annotated) includes a center recess (Fig. 2 annotated) into which an interlocking portion (Fig. 2 annotated) of the respective latch (Fig. 7 door latch 26) is biased when the respective latch (Fig. 7 door latch 26) is in a latched position (Fig. 1).

    PNG
    media_image7.png
    918
    813
    media_image7.png
    Greyscale
 
Regarding Claim 8, the combination teaches wherein each of the upstanding members Fig. 1 annotated includes a projection Fig. 2 annotated projecting into the respective outer recess Fig. 2 annotated and has been extended by the modification of ‘549, wherein each projection Fig. 2 annotated includes an interlocking recess opening Fig. 2 opening 30 toward the respective latch (Fig. 7 door latch 26) and receiving the interlocking portion of the respective latch when the latch is in the latched position Fig. 1,2 [c.2 l.58-61] in which the door latch 26 is extended into the opening 30 in the inner perimeter 24, and a released position, in which the door latch 26 is retracted from the opening 30 in the inner perimeter 24, wherein the center recess Fig. 2 annotated in each wing portion Fig. 2 annotated receives the respective projection Fig. 2 annotated of the respective upstanding member Fig. 1 annotated when the door Fig. 1 access door 20 is in a closed position (Fig. 1).

    PNG
    media_image3.png
    855
    910
    media_image3.png
    Greyscale



Regarding Claim 21, the combination teaches wherein each of the first walls Fig. 1 first and second side walls is in a first plane Fig. 2 has been annotated to show the direction the first planes of the first and second side walls, and as the first and second side walls are perpendicular to the base and second wall, then the first planes of the first and second side walls will too, for the crate is rectangular prism without a top perpendicular to the base Fig. 1 bottom wall 12 and perpendicular to the second wall Fig. 1 first end wall 16, wherein each of the first planes Fig. 2 annotated contains one of the first edges of the base Fig. 6 annotated, wherein each of the upstanding members Fig. 1 annotated is in Fig. 2 shows the annotated upstanding members being in the extending dashed line of the first plane to a nearer one of the first planes Fig. 2 annotated.

    PNG
    media_image8.png
    656
    958
    media_image8.png
    Greyscale

Regarding Claim 22, the combination teaches wherein the door Fig. 2 access door 20 can be pivoted away from the upstanding members Fig. 1 annotated while an identical container is stacked on the pair of first walls and the second wall Fig. 1 handles 32 of door latch 26 would be able to be utilized to open the access door 20 when collapsible container 10 is in a stacked configuration.

Regarding Claim 23, the combination teaches wherein the wing portions Fig. 2 annotated project outward relative to the pair of arms Fig. 2 arms 30 ‘992; the annotated wings of Sommer extend outward from the placement of the hinges, the turning of the hinges to connect vertically instead of horizontally would keep the wings extending outward of the new arms 30 .

Regarding Claim 31, Sommer teaches A collapsible container Fig. 1 collapsible container 10 comprising: a base Fig. 1 bottom wall 12; a pair of opposed first walls Fig. 1 first and second side walls pivotably [c.2 l.43-44] a plurality of walls pivotally connected to the bottom wall connected to opposed first edges of the base Fig. 6 annotated and pivotable between a collapsed position FIG. 4 and an upright position Fig. 1, wherein each of the first walls Fig. 1 first and second side walls is in a first plane Fig. 2 has been annotated to show the direction the first planes of the first and second side walls, and as the first and second side walls are perpendicular to the base and second wall, then the first planes of the first and second side walls will too, for the crate is rectangular prism without a top perpendicular to the base Fig. 1 bottom wall 12 when in the upright position Fig. 1, wherein each of the first planes Fig. 2 annotated contains one of the first edges of the base Fig. 6 annotated; and a second wall Fig. 1 first end wall 16 pivotably [c.2 l.43-44] a plurality of walls pivotally connected to the bottom wall connected to a second edge of the base Fig. 6 annotated perpendicular to the first edges Fig. 6 annotated and pivotable between a collapsed position Fig. 6 and an upright position Fig. 1, wherein the second wall Fig. first end wall 16 includes a frame Fig. 1 annotated including a pair of elongated vertical upstanding members Fig. 1 annotated each including a recess Fig. 2 annotated, the second wall Fig. 2 first end wall 16 further including a door Fig. 2 access door 20 pivotably Fig. 1-2 [c.2 l.48-49] is pivotable between a closed position (FIG. 1) and an open position (FIG. 2) connected, the door Fig. 2 access door 20 including an upper panel portion Fig. 2 annotated having a pair of wing portions Fig. 2 annotated projecting away from one another Fig. 2 shows the annotated wing portions protruding away from the center axis of the access door 20 and receivable in the recesses Fig. 2 annotated in the upstanding members Fig. 1 annotated.
Furtner does not teach a recess in one of the first planes and the second wall further including a door pivotably connected to the upstanding members.
Furtner teaches a recess Fig. 1,2 annotated in one of the first planes Fig. 1,2  shows the annotated outer recessed spaces around 41 that extend outwardly from the annotated dashed line outward across the plane of the wall 30.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sommer to incorporate the teachings of Cook to have the annotated recess extend into the annotated upstanding members extend around the protrusion containing the opening 30 for latch 26 of the access door 20 as shown by annotated outer recesses extending around the 41 that attaches to the mountings 36 to aid in alignment. 
The combination does not teach the second wall further including a door pivotably connected to the upstanding members.
Cavalcante teaches a foldable crate. Cavalcante further teaches the second wall Fig. 1 front wall 18 further including a door Fig. 2 upper ( or "first") portion 24 pivotably connected to the upstanding members Fig. 2 [0023] The arms 30 of the upper portion 24 are pivotably connected to the frame 20 by hinges 38." in an inverted u-shape that creates a window to see inside that crate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Cavalcante to change the connection of access door 20 of the bottom mounted hinges to be a u shaped structure hinged arms inserted into the annotated frame (Sommer) to the placement of the hinge 38 connecting arms 30 of 24 and frame 20 of Cavalcante to create a window to see the contents of the crate without opening the door and for a more economical configuration using less material to create the door.
Regarding Claim 32, the combination teaches wherein the door includes a pair of arms extending downward from the upper panel portion and pivotably secured to the upstanding members Fig. 2 [0023] "The arms 30 of the upper portion 24 are pivotably connected to the frame 20 by hinges 38. ‘992.

Regarding Claim 33, the combination teaches a pair of latches (Fig. 7 door latch 26) biased away from each other, wherein the pair of latches (Fig. 7 door latch 26) are mounted to the door (Fig. 1 access door 20) and releasably secured (Fig. 1) to the upstanding members (Fig. 1 annotated) and releasable (Fig. 2) from the upstanding members (Fig. 1 annotated) upon movement of the latches (Fig. 7 door latch 26) toward one another.

Regarding Claim 34, the combination teaches wherein each of the upstanding members Fig. 1 annotated includes a flange Fig. 8 annotated projecting rearwardly toward an adjacent one of the pair of first walls Fig. 1 first and second side walls, wherein each of the first walls Fig. 1 first and second side walls has a latch Fig. 8 & 9 latch parts 40 biased toward the adjacent flange Fig. 8 annotated.

    PNG
    media_image9.png
    847
    1075
    media_image9.png
    Greyscale

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sommer (US '412) - Furtner (US '549) - Cavalcante (US '992) as applied to claim 8 above, and further in view of Kellerer (CA 2682832).
Regarding Claim 9, the combination teaches wherein the pair of latches (Fig. 7 door latch 26) is a pair of door latches (Fig. 7 door latch 26), each of the upstanding members (Fig. 1 annotated) further facing one of the first walls Fig. 1 first and second side walls 14 and 15 [C. 3 L. 24-25] The latch parts 40 are releasably engageable with the first and second end walls 16, 18 and receiving an interlocking portion (Fig. 8 & 9 latch parts 40) of a first latch (Fig. 8 & 9 wall latch 36) therein when the first latch (Fig. 8 & 9 wall latch 36) is latched.
The combination does not teach each of the upstanding members further includes a first recess receiving an interlocking portion of a latch .
Kellerer teaches a transport container with fold down sides at hinges and that connect upright with latches. Kellerer further teaches each of the upstanding members further includes a first recess Fig. 9 recess 24 receiving an interlocking portion of a latch (Fig. 9 [pg. 9 para. 3] According to the representation of Figure 9, the fastening mechanism 7, 24 comprises a fastener 7 with a fastening bolt 15 in the side wall 3, the said fastening bolt 15 engaging with a recess 24 in the adjacent side wall 4.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Kellerer to add a recess in first and second walls 14 and 15 for the latch parts 40 of the wall latches 36 to fasten into to better secure the walls together with fully engaging parts (Sommer) as shown by the bolt of the fastening mechanism 7, 24 engaging with the recess in the side wall 4 (Kellerer).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sommer (US '412) - Furtner (US '549) - Cavalcante (US '992) as applied to claim 1 above, and further in view of Cook (US 20120037647).
Regarding Claim 10, the combination teaches wherein each of the latches (Fig. 7 door latch 26) includes at least one handle (Fig. 8 finger opening 32) accessible by a user to slide the latch away from the respective upstanding member [c. l.63-65] finger openings 32 so that a user can pinch the latch components together to displace the door latch 26 from the latched position to the released position.
The combination does not teach wherein each of the at least one handle is accessible from an interior side of the door and from an exterior side of the door.
Cook teaches wherein each of the at least one handle (Fig. 2 “latch 30”) is accessible from an interior side of the door and from an exterior side of the door (Fig. 2, 3, 4, and 6 “latch 30,” latch 30 is explicitly described to be accessed from the interior and the exterior of the “20,” it would be obvious to one skilled in the art to access the latch from the interior and exterior of the crate for it is formed in a through hole in upper section 20 of front wall 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Cook to change the  door latch of Sommer to the latch 30 of Cook to be able to unlock the walls from the interior of Sommer as shown by the accessibility of “latch 30” from the interior and exterior of the “upper section 20” of “front wall 18” of Cook for ease of accessing the latch when exterior of the container is block.

Claims 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sommer (US '412) - Furtner (US '549) - Cavalcante (US '992) as applied to claim 1 above, and further in view of Su (US 20190092529).
Regarding Claim 20, the combination teaches wherein each of the first walls Fig. 1 first and second side walls is in a first plane Fig. 2 has been annotated to show the direction the first planes of the first and second side walls, and as the first and second side walls are perpendicular to the base and second wall, then the first planes of the first and second side walls will too, for the crate is rectangular prism without a top perpendicular to the base Fig. 1 bottom wall 12 and perpendicular to the second wall Fig. 1 first end wall 16, wherein each of the first planes Fig. 2 annotated contains one of the first edges of the base Fig. 6 annotated.
The combination does not teach wherein each of the wing portions extends outwardly to a nearer one of the first planes.
Su teaches a foldable container with a small door. Su further teaches wherein each of the wing portions Fig. 11 annotated to show the wings extending the length of the upstanding members extends outwardly to a nearer one of the first planes.

    PNG
    media_image10.png
    887
    599
    media_image10.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Su to include the annotated wing portions of the access door 20 extend the full length of the annotated upstanding members into the annotated first plane of the first and second wall for added strength as shown by the annotated wing portions extending the length of the annotated upstanding members into the first plane where it connects to the side walls.

Regarding Claim 30, the combination teaches wherein each of the upstanding members Fig. 1 annotated is in one of the first planes Fig. 2 shows the annotated upstanding members being in the extending dashed line of the first plane.

Claims 11-13, 16-17, 24-26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sommer (US '412) in view Cavalcante (US '992).
Regarding Claims 11, Sommer teaches a collapsible container (Fig. 1 collapsible container 10) comprising: a base (Fig. 1 bottom wall 12); a pair of opposed first walls (Fig. 1 first and second side walls) pivotably ([c.2 l.43-44] “a plurality of walls pivotally connected to the bottom wall”) connected to opposed first edges of the base (Fig. 6 annotated): a second wall (Fig. 1 first end wall 16) pivotably ([c.2 l.43-44] “a plurality of walls pivotally connected to the bottom wall”) connected to a second edge of the base (Fig. 6 annotated), wherein the second wall (Fig. 1 first end wall 16) is perpendicular to the first walls (Fig. 1 first and second side walls), wherein the second wall (Fig. first end wall 16) includes a frame (Fig. annotated) including a pair of elongated vertical upstanding members (Fig. 1 annotated), the door (Fig. 2 access door 20) including an upper panel portion (Fig. 2 annotated); and a latch (Fig. 7 door latch 26)  mounted in the upper panel portion (Fig. 2 annotated) of the door (Fig. 2 access door 20), the latch (Fig. 7 door latch 26) including at least one resilient leg (Fig. 7 [c.2 l. 65-67]) biasing the latch (Fig. 7 door latch 26) toward one of the upstanding members (Fig. 1 annotated) to a latched position in which the door (Fig. 2 access door 20) is latched to the one of the upstanding members (Fig. 1 annotated), wherein the latch (Fig. 7 door latch 26) includes an handle portion (Fig. 8 finger opening 32), both of which are accessible by a user to slide the latch (Fig. 7 door latch 26) away from the one of the upstanding members (Fig. 1 annotated) and thereby unlatch the door (Fig. 7 [c.2 l.65-c3 l.3]).
Sommer does not teach the second wall further including a door pivotably connected to the upstanding members and wherein each of the latches includes an inner handle portion and an outer handle portion.
Cavalcante teaches a foldable crate. Cavalcante further teaches the second wall (Fig. 1 "front wall 18") further including a door (Fig. 2 "upper ( or "first") portion 24") pivotably connected to the upstanding members (Fig. 2 [0023] "The arms 30 of the upper portion 24 are pivotably connected to the frame 20 by hinges 38." in an inverted u-shape that creates a window to see inside that crate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sommer to incorporate the teachings of Cavalcante to change the connection of access door 20 of the bottom mounted hinges to be a u shaped structure hinged arms inserted into the annotated frame (Sommer) to the placement of the hinge 38 connecting arms 30 of 24 and frame 20 of Cavalcante to create a window to see the contents of the crate without opening the door and for a more economical configuration using less material to create the door.
The combination discloses the claimed invention except for wherein each of the latches includes an inner handle portion and an outer handle portion. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have multiple finger openings 32 on each latch in order to allow different size hands to disengage the latches more comfortably, since such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8

Regarding Claims 12, the combination teaches wherein the door includes a pair of arms extending downward from the upper panel portion and pivotably secured to the upstanding portions members (Fig. 2 [0023] "The arms 30 of the upper portion 24 are pivotably connected to the frame 20 by hinges 38. ‘992).


Regarding Claim 13, the combination teaches wherein the latch is one of a pair of latches (Fig. 7 door latch 26) biased away from each other, wherein the pair of latches ((Fig. 7 door latch 26)) are releasable (Fig. 1) from the upstanding members (Fig. 1 annotated) upon movement of the latches (Fig. 7 door latch 26) toward one another.

Regarding Claim 16, the combination teaches wherein the door (Fig. 2 access door 20) includes a pair of wing portions (Fig. 2 annotated) projecting outward away from one another (Fig. 2 shows the annotated wing portions protruding away from the center axis of the access door 20) in the plane of the door (Fig. 2 access door 20), wherein the pair of wing portions (Fig. 2 annotated) includes a first wing portion having a center recess (Fig. 2 annotated) into which an interlocking portion (Fig. 2 annotated) of the latch is biased (Fig. 7 [c.2 l. 65-67]) when the latch (Fig. 7 door latch 26) is in a latched position (Fig. 1), wherein the first wing portion (Fig. 2 annotated) includes an outer wall (Fig. 2 annotated) defining an outer edge (Fig. 2 annotated) of the center recess (Fig. 2 annotated) and wherein the interlocking portion (Fig. 2 annotated) of the latch is biased toward the outer wall (Fig. 2 annotated).

    PNG
    media_image11.png
    918
    813
    media_image11.png
    Greyscale

Regarding Claims 17, the combination teaches wherein the one of the upstanding members Fig. 1 annotated) includes a projection (Fig. 2 annotated) having a recess (Fig. 2 opening 30) opening toward the latch (Fig. 7 door latch 26) and receiving the interlocking portion (Fig. 8 annotated) of the respective latch (Fig. 7 door latch 26)  when the latch (Fig. 7 door latch 26) is in the latched position, wherein the center recess (Fig. 8 annotated) in each wing portion receives the projection (Fig. 8 annotated) of the one of the upstanding members (Fig. 1 annotated) when the door (Fig. 1 access door 20) is in a closed position (Fig. 1).

Regarding Claim 24, Sommer teaches A collapsible container (Fig. 1 collapsible container 10) comprising: a base (Fig. 1 bottom wall 12); a pair of opposed first walls (Fig. 1 first and second side walls) pivotably ([c.2 l.43-44] “a plurality of walls pivotally connected to the bottom wall”) connected to opposed first edges of the base (Fig. 6 annotated) and movable between an upright position Fig. 1 and a collapsed position FIG. 4, wherein each of the first walls Fig. 1 first and second side walls is in a first plane Fig. 2 has been annotated to show the direction the first planes of the first and second side walls, and as the first and second side walls are perpendicular to the base and second wall, then the first planes of the first and second side walls will too, for the crate is rectangular prism without a top perpendicular to the base Fig. 1 bottom wall 12 when in the upright position Fig. 1, wherein each of the first planes Fig. 2 annotated contains one of the first edges of the base Fig. 6 annotated; and a second wall Fig. 1 first end wall 16 pivotably [c.2 l.43-44] a plurality of walls pivotally connected to the bottom wall connected to a second edge of the base Fig. 6 annotated and movable between an upright position Fig. 1 and a collapsed position Fig. 6, wherein the second wall Fig. 1 first end wall 16 is perpendicular to the first walls Fig. 1 first and second side walls when the second wall Fig. 1 first end wall 16 and the first walls Fig. 1 first and second side walls are in the upright position Fig. 1, wherein the second wall Fig. 1 first end wall 16 includes a frame Fig. 1 annotated including a pair of elongated vertical upstanding members Fig. 1 annotated extending upward from a lower bar Fig. 1 annotated, wherein each of the upstanding members is in one of the first planes Fig. 2 shows the annotated upstanding members being in the extending dashed line of the first plane when the first walls Fig. 1 first and second side walls and the second wall Fig. 1 first end wall 16 are in the upright position Fig. 1.

    PNG
    media_image12.png
    661
    936
    media_image12.png
    Greyscale
 
Sommer does not teach the second wall further including a door pivotably connected to the upstanding members.
Cavalcante teaches Fig. 1 front wall 18 further including a door Fig. 2 upper ( or "first") portion 24 pivotably connected to the upstanding members Fig. 2 [0023] The arms 30 of the upper portion 24 are pivotably connected to the frame 20 by hinges 38." in an inverted u-shape that creates a window to see inside that crate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sommer to incorporate the teachings of Cavalcante to change the connection of access door 20 of the bottom mounted hinges to be a u shaped structure hinged arms inserted into the annotated frame (Sommer) to the placement of the hinge 38 connecting arms 30 of 24 and frame 20 of Cavalcante to create a window to see the contents of the crate without opening the door and for a more economical configuration using less material to create the door.
Regarding Claim 25, the combination teaches the door Fig. 2 access door 20 including an upper panel portion Fig. 1 annotated and a pair of arms Fig. 2 [0023] "The arms 30 of the upper portion 24 are pivotably connected to the frame 20 by hinges 38. ‘992 extending downward from the upper panel portion Fig. 1 annotated, the pair of arms pivotably secured to the upstanding members Fig. 2 [0023] "The arms 30 of the upper portion 24 are pivotably connected to the frame 20 by hinges 38. ‘992.

    PNG
    media_image13.png
    661
    936
    media_image13.png
    Greyscale

Regarding Claim 26, the combination teaches a pair of latches (Fig. 7 door latch 26) biased away from each other, wherein the pair of latches (Fig. 7 door latch 26) are mounted to the door (Fig. 1 access door 20) and releasably secured (Fig. 1) to the upstanding members (Fig. 1 annotated) and releasable (Fig. 2) from the upstanding members (Fig. 1 annotated) upon movement of the latches (Fig. 7 door latch 26) toward one another.
Regarding Claim 29, the combination teaches wherein the base Fig. 1 bottom wall 12 includes a pair of opposed first flanges Fig. 1 annotated projecting upward and a second flange Fig. 1 annotated projecting upward, wherein the pair of opposed first walls Fig. 1 first and second side walls are pivotably connected to the pair of opposed first flanges Fig. 1 annotated and the second wall Fig. first end wall 16 is pivotably connect to the second flange Fig. 1 annotated, wherein the second flange Fig. 1 annotated is taller Fig. 1 the second flange is tall to allow the first end wall 16 to overlay the first and second side walls than the pair of opposed first flanges Fig. 1 annotated.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sommer (US '412) – Cavalcante (US ‘992) as applied to claim 11 above, and further in view of Kellerer (CA 2682832).
Regarding Claims 18, the combination teaches wherein the pair of latches (Fig. 7 door latch 26) is a pair of door latches (Fig. 7 door latch 26), each of the upstanding members (Fig. 1 annotated) further facing one of the first walls (Fig. 1 first and second side walls [c. l.24-25] The latch parts 40 are releasably engageable with the first and second end walls 16, 18.) and receiving an interlocking portion (Fig. 8 & 9 latch parts 40) of a first latch (Fig. 8 & 9 wall latch 36) therein when the first latch (Fig. 8 & 9 wall latch 36) is latched.
The combination does not teach each of the upstanding members further including a recess receiving an interlocking portion of a first latch.
Kellerer teaches each of the upstanding members further including a recess Fig. 9 recess 24 receiving an interlocking portion of a first latch (Fig. 9 [pg. 9 para. 3] According to the representation of Figure 9, the fastening mechanism 7, 24 comprises a fastener 7 with a fastening bolt 15 in the side wall 3, the said fastening bolt 15 engaging with a recess 24 in the adjacent side wall 4.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sommer to incorporate the teachings of Kellerer to add a recess in first and second walls 14 and 15 for the latch parts 40 of the wall latches 36 to fasten into to better secure the walls together with fully engaging parts (Sommer) as shown by the bolt of the fastening mechanism 7, 24 engaging with the recess in the side wall 4.

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sommer (US '412)  Cavalcante (US '992) as applied to claim 26 above, and further in view of Kellerer (US '832).
Regarding Claim 27, the combination teaches wherein each of the first walls Fig. 1 first and second side walls 14 and 15 [C. 3 L. 24-25] The latch parts 40 are releasably engageable with the first and second end walls 16, 18 includes a latch having an interlocking portion Fig. 1 first and second side walls 14 and 15 [C. 3 L. 24-25] The latch parts 40 are releasably engageable with the first and second end walls 16, 18, wherein each latch is movable in one of the first planes Fig. 2 annotated between a latched and unlatched position Fig. 1 first and second side walls 14 and 15 [C. 3 L. 24-25] The latch parts 40 are releasably engageable with the first and second end walls 16, 18, and wherein each of the upstanding members (Fig. 1 annotated) further facing one of the first walls Fig. 1 first and second side walls 14 and 15 [C. 3 L. 24-25] The latch parts 40 are releasably engageable with the first and second end walls 16, 18 and receiving an interlocking portion (Fig. 8 & 9 latch parts 40) of a first latch (Fig. 8 & 9 wall latch 36) therein when the first latch (Fig. 8 & 9 wall latch 36) is latched.
The combination does not teach wherein each of the upstanding members includes a recess facing one of the first walls.
Kellerer teaches wherein each of the upstanding members includes a recess Fig. 9 recess 24 facing one of the first walls (Fig. 9 [pg. 9 para. 3] According to the representation of Figure 9, the fastening mechanism 7, 24 comprises a fastener 7 with a fastening bolt 15 in the side wall 3, the said fastening bolt 15 engaging with a recess 24 in the adjacent side wall 4.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Kellerer to add a recess in first and second walls 14 and 15 for the latch parts 40 of the wall latches 36 to fasten into to better secure the walls together with fully engaging parts (Sommer) as shown by the bolt of the fastening mechanism 7, 24 engaging with the recess in the side wall 4 (Kellerer).

Regarding Claim 28, the combination teaches wherein the base Fig. 1 bottom wall 12 includes a pair of opposed first flanges Fig. 1 annotated projecting upward and a second flange Fig. 1 annotated projecting upward, wherein the pair of opposed first walls Fig. 1 first and second side walls are pivotably connected to the pair of opposed first flanges Fig. 1 annotated and the second wall Fig. first end wall 16 is pivotably connect to the second flange Fig. 1 annotated, wherein the second flange Fig. 1 annotated is taller Fig. 1 the second flange is tall to allow the first end wall 16 to overlay the first and second side walls than the pair of opposed first flanges Fig. 1 annotated.

Response to Arguments
Applicant’s arguments, see pg. 12 first paragraph with regards to amendment of claim 1, filed 03/31/2022, with respect to the rejection(s) of claim(s) claim 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sommer (US '412) - Furtner (US '549) - Cavalcante (US '992).
Applicant's arguments filed 03/31/2022 regarding claim 11 on pg. 13 and 14 have been fully considered but they are not persuasive.
Applicant argues on pg. 13-14 “The Office Action admits that Sommer and Cavalcante do not disclose "wherein the latch includes an inner handle portion and an outer handle portion, both of which are accessible by a user to slide the latch away from the one of the upstanding members and thereby unlatch the door," but argues that this would be obvious because it would be a "mere duplication of parts," citing St. Regis Paper Co. v. Bemis Co. 193 USPQ 8 (7th Cir. 1977). St. Regis does not state that "mere duplication of the essential working parts of a device involves only routine skill in the art," or anything similar to that. Rather, in St. Regis, the Court of Appeals for the Seventh Circuit found that the use of multiple plies for bags was not simply a "duplication of parts" (a phrase that does not appear in the case), but was something that was already well known for many years in the art. If anything, the St. Regis case requires that the Examiner shows that the specific "duplication" being claimed is something that is well known in the art. Therefore, there is no proposed motivation or reasonable rationale for modifying the Sommer container to have two handle portions per latch. Additionally, the handle portions of the latches in Sommer are already close enough to one another to be operated with different size hands. The claimed outer handle portions, which the Examiner proposes to add, would be too far apart to operate with a single hand. The claimed invention permits a user to use either one hand (with the inner handle portions) or two hands (with the outer handle portions) - options that are not disclosed or suggested by Sommer or Cavalcante.”, and examiner replies that art is not to scale and being able to add an additional handle to the latch 26 of Sommer is within the scope of one of ordinary skill in the art similar to the dual openings for the handle of the latch in Murakami US 7195128.

In response to applicant's argument that Additionally, the handle portions of the latches in Sommer are already close enough to one another to be operated with different size hands. The claimed outer handle portions, which the Examiner proposes to add, would be too far apart to operate with a single hand. The claimed invention permits a user to use either one hand (with the inner handle portions) or two hands (with the outer handle portions) - options that are not disclosed or suggested by Sommer or Cavalcante.”, , the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

In response to applicant's argument that the handle portions of the latches in Sommer are already close enough to one another to be operated with different size hands. The claimed outer handle , a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
                                                                                                                                                                                                        
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040. The examiner can normally be reached Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736